138 Nev., Advance Opinion     g
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA


                    KEOLIS TRANSIT SERVICES, LLC,                       No. 81637-COA
                    Petitioner,
                    vs.
                    THE EIGHTH JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                    IN AND FOR THE COUNTY OF
                    CLARK; AND THE HONORABLE                                  FEB 2 4 2022
                    RICHARD SCOTTI, DISTRICT JUDGE,
                                                                              ELI
                    Respondents,
                       and                                                BYLERK    UHPA'
                                                                             C EF EPUTY CLERK

                    SHAY TOTH,
                    Real Party in Interest.



                               Original petition for a writ of prohibition challenging a district
                   court order compelling disclosure of an insurer's surveillance videos and
                   related reports in a tort action.
                               Petition granted in part and denied in part.


                   Muehlbauer Law Office, Ltd., and Andrew R. Muehlbauer and Sean P.
                   Connell, Las Vegas,
                   for Petitioner.

                   Cliff W. Marcek, P.C., and Cliff W. Marcek, Las Vegas; Moss Berg Injury
                   Lawyers and Boyd B. Moss, Las Vegas,
                   for Real Party in Interest.

                   Claggett & Sykes Law Firm and Micah S. Echols, Las Vegas; Sharp Law
                   Center and A.J. Sharp, Las Vegas,
                   for Amicus Curiae Nevada Justice Association.




COURT OF APPEALS
      OF
    NEVADA


1.0) 19-17B ae4c
               ,
BEFORE THE COURT OF APPEALS, GIBBONS, C.J., TAO and BULLA,
JJ.


                                 OPINION

By the Court, TAO, J.:
            This interlocutory writ petition arises from a personal injury
action in which the petitioner asserts that the district court improperly
ordered that three surveillance videos and two related reports created by
its insurance company's investigators were subject to discovery and not
protected from disclosure as "work produce under NRCP 26(b)(3). Based
on the record, we can only reach a decision as to the first two videos and the
report related to those videos. We conclude that the first two videos and
related report are not protected work product because their production was
not directed by Keolis's counsel. We cannot, however, reach a conclusion as
to the ultimate discoverability of the third video and accompanying report
because, while they were created at the direction of Keolis's counsel after
the suit was commenced and thus constitute work product, the district court
did not analyze whether they may nonetheless be discoverable upon a
showing of substantial need and undue hardship. Because the district court
ordered the disclosure of all the videos and reports at issue without
conducting the required analysis, we take this opportunity to clarify the
appropriate framework as it pertains to an insurer's surveillance materials.
Accordingly, we grant the petition in part and direct further proceedings.
                         FACTUAL BACKGROUND
            While driving a vehicle on behalf of petitioner Keolis Transit
Services, LLC (Keolis), employee Andre Petway rear-ended a vehicle driven
by real party in interest Shay Toth, allegedly causing serious injuries to
Toth, who subsequently retained counsel. A few days after the collision, in


                                     2
                    July 2017, Toth's counsel sent a letter notifying Keolis's third-party insurer
                    of Toth's representation and that she was claiming damages for personal
                    injuries in connection with the collision.
                                 Days after receiving this letter, the insurer obtained an
                    Insurance Services Office (ISO) report to ascertain whether Toth had filed
                    other insurance claims. A little over a year later, in August 2018, the
                    insurer initiated an investigation to assess Toth's injuries and the
                    truthfulness of her claims. As part of this investigation, an investigator
                    recorded video surveillance of Toth publicly engaged in daily activities.
                    Outside of representations Keolis's counsel made to the discovery
                    commissioner below that a claims adjuster directed this surveillance, the
                    record does not reveal who participated in the decision to conduct this
                    additional investigation or what specifically prompted it. The investigator
                    generated two surveillance videos of Toth, both dated August 2018 in
                    Keolis's privilege log. The investigator also produced a written report
                    associated with these two videos, likewise dated August 2018.
                                In June 2019, Toth filed the instant suit for negligence against
                    both Petway and Keolis. Thereafter, Keolis's counsel directed further
                    investigation, culminating in a third surveillance video of Toth engaged in
                    public activities and an accompanying written report. During discovery, in
                    response to requests for production of documents, Keolis disclosed the
                    existence of these videos and reports without disclosing their contents. Toth
                    then specifically requested copies of, or access to, the videos and reports, but



                          1Because    this matter reached this court in connection with an
                    interlocutory writ petition, neither Toth nor this court has seen the contents
                    of any of the three surveillance videos or the two accompanying reports, nor
                    does it appear that the district court reviewed any of these materials.
COURT OF APPEALS
       OF
    NEVADA
                                                           3
(0} 1947H 441SIED
                    Keolis refused, asserting that the surveillance videos and reports are
                    protected work product.
                                Toth filed a motion to compel pursuant to NRCP
                    16.1(a)(1)(A)(ii), arguing that Keolis was required to disclose the videos and
                    reports with its initial disclosures. The discovery commissioner determined
                    that the ISO report should be disclosed, as it was prepared in the ordinary
                    course of business. However, the discovery commissioner concluded that
                    the videos and related reports are protected from discovery as work product,
                    but that Keolis would need to disclose the materials within 30 days of Toth's
                    deposition if Keolis intended to use them at trial.
                                After Toth filed an objection, the district court partly modified
                    the discovery commissioner's report and recommendation and, in a one-
                    sentence footnote containing no analysis or findings, ordered Keolis to
                    immediately produce all three videos and both related reports. Keolis filed
                    this petition seeking a writ of prohibition challenging the district court's
                    discovery order with respect to the surveillance materials, but not the ISO
                    report.
                                                    ANALYSIS
                    Standard for writ relief
                                "Generally, extraordinary relief is unavailable to review
                    discovery orders." Diaz v. Eighth Judicial Dist. Court, 116 Nev. 88, 93, 993
                    P.2d 50, 54 (2000). A court may nevertheless consider a writ petition raising
                    a discovery issue if "an important issue of law needs clarification and public
                    policy is served by the court's invocation of its original jurisdiction." Id.
                    (quoting Bus. Comput. Rentals v. State Treasurer, 114 Nev. 63, 67, 953 P.2d
                    13, 15 (1998)). A writ of prohibition is appropriate to prevent improper
                    discovery. Wynn Resorts, Ltd. v. Eighth Judicial Dist. Court, 133 Nev. 369,

COURT OF APPEALS
        OF
     NEVADA
                                                          4
(0) 194713   OSPD
373-74, 399 P.3d 334, 341 (2017); Venetian Casino Resort, LLC v. Eighth
Judicial Dist. Court, 136 Nev. 221, 223 n.3, 467 P.3d 1, 4 n.3 (Ct. App. 2020).
            Here, we elect to entertain the petition to clarify the legal
analysis a district court must apply when determining whether an insurer's
surveillance materials are protected as work product and, if surveillance
videos qualify for work-product protection, whether they are nevertheless
subject to discovery, which is an important issue that may arise in
numerous similarly situated cases. Moreover, without our intervention, the
district court's order compelling disclosure of the videos and related reports
may result in the unjust compromise of potentially protected work product
that an appeal could not fully rectify after a final judgment. Accordingly,
we deem our intervention appropriate.
Standard of review
            This court will not disturb the district court's ruling on
discovery matters absent a clear abuse of discretion. Canarelli v. Eighth
Judicial Dist. Court, 136 Nev. 247, 251, 464 P.3d 114, 119 (2020). To receive
this deference, however, "the district court must apply the correct legal
standard in reaching its decision, and we owe no deference to legal error."
See In re Guardianship of B.A.A.R., 136 Nev. 494, 496, 474 P.3d 838, 841
(Ct. App. 2020).
Surveillance videos and the work-product doctrine
            The work-product doctrine originated at common law but
currently stands codified in NRCP 26(b)(3), which states the following:
                 (A) Documents and Tangible Things.
            Ordinarily, a party may not discover documents
            and tangible things that are prepared in
            anticipation of litigation or for trial by or for
            another party or its representative (including the
            other party's attorney, consultant, surety,



                                      5
                                     indemnitor, insurer, or agent). But, subject to Rule
                                     26(b)(4), those materials may be discovered if:
                                                (i) they are otherwise discoverable
                                     under Rule 26(b)(1); and
                                                (ii) the party shows that it has
                                    substantial need for the materials to prepare its
                                    case and cannot, without undue hardship, obtain
                                    their substantial equivalent by other means.
                        Thus, the preliminary inquiry when considering a work-product question is
                        whether the material was created in anticipation of litigation or for trial.
                                    As the Nevada Supreme Court explained in Wynn Resorts, Ltd.
                        v. Eighth Judicial District Court, a party prepares a document in
                        anticipation of litigation when, "in light of the nature of the document and
                        the factual situation in the particular case, the document can fairly be said
                        to have been prepared or obtained because of the prospect of litigation." 133
                        Nev. at 384, 399 P.3d at 348 (quoting Restatement (Third) of the Law
                        •Governing Lawyers § 87 cmt. i (Am. Law Inst. 2000)). This test, commonly
                        referred to as the "because of test, asks whether a party prepared or
                        obtained a document because of the prospect of litigation and whether the
                        anticipation of litigation was essential for the creation of the document.2 Id.
                        "The anticipation of litigation must be the sine qua non for the creation of
                        the document—`but for the prospect of that litigation,' the document would


                              2We   take this opportunity to note that the narrow issue here is Toth's
                        ability to access the contents of the videos and reports. The mere existence
                        of videos and reports like those at issue here generally must be disclosed in
                        discovery. See NRCP 16.1(a)(1)(A)(ii) (providing that a party must disclose
                        "a description by category and location" of materials that it "may use to
                        support its claims or defenses, including for impeachment or rebuttal");
                        NRCP 26(b)(1) ("Parties may obtain discovery regarding any nonprivileged
                        matter that is relevant to any party's claims or defenses and proportional
                        to the needs of the case . . . ."); Ex parte Doster Constr. Co., 772 So. 2d 447,
                        451 (Ala. 2000); Cabral v. Arruda, 556 A.2d 47, 50 (R.I. 1989).
COURT OF APPEALS
          OF
       NEVADA
                                                               6
(0)   194711   atilp0
                        not exist." Id. (quoting In re Grand Jury Subpoena (Mark Torfl Torf Envtl.
                        Mgmt.), 357 F.3d 900, 907 (9th Cir. 2004)). Thus, the "because of test does
                        not protect "documents that are prepared in the ordinary course of business
                        or that would have been created in essentially similar form irrespective of
                        the litigation." Id. (quoting United States v. Adlman, 134 F.3d 1194, 1202
                        (2d Cir. 1998)). In general, to determine whether a document satisfies the
                        "because   or   test, the district court must consider the totality of the
                        circumstances. Id.
                                    Here, the third video and related report were created at the
                        express direction of Keolis's counsel after Toth filed suit. However, the first
                        two videos and related report were created earlier by the insurance carrier,
                        before Toth's suit was filed, for reasons not fully clear from the record.
                        Under the general work-product analysis, the question would be whether
                        Keolis, through its insurer, created these materials in the ordinary course
                        of business, in which case they are not protected under the work-product
                        doctrine, or rather created the videos "because     or   looming litigation, in
                        which case they are protected work product. This case, however, is not
                        governed by the typical work-product analysis.
                        •           As the parties note, the complexity in this case lies in the fact
                        that insurance companies exist, in at least some sense, for the purpose of
                        recommending and implementing policies and procedures to mitigate the
                        possibility of conduct that may lead to future litigation that necessarily
                        requires them to anticipate, plan for, avoid, and defend actual or threatened
                        litigation. Indeed, insurance carriers charge their clients premiums based
                        upon actuarial calculations that expressly consider the likelihood of future
                        litigation and the potential damages that a jury might award. But this cuts
                        two ways. On the one hand, Keolis argues that, because much of what
                        insurance carriers do is anticipate and respond to possible litigation threats,
COURT OF APPEALS
         OF
     NEVAOA
                                                              7
40) 194714    401E0co
                     every investigation they conduct in response to the receipt of a lawyer's
                     letter of representation must be considered protected work product. On the
                    other hand, Toth argues that, because insurance carriers are in the business
                    •of routinely conducting such investigations whenever they receive a letter
                    of representation from an attorney, whether they ever lead to lawsuits or
                     not, such investigations are merely part of their regular and ordinary
                    business activities.3
                                The Nevada Supreme Court has addressed this issue. In
                    Ballard v. Eighth Judicial District Court, the supreme court articulated a
                    special rule for insurer& investigations: investigative materials generated
                    in the context of an insurance investigation are considered to have been
                    created in the ordinary course of business of the insurance company, rather
                    than in anticipation of litigation, unless the investigation was performed at
                    the request or under the direction of an attorney. See 106 Nev. 83, 85, 787
                    P.2d 406, 407 (1990). In Ballard, within days of an automobile/pedestrian
                    accident but after learning that the plaintiff was represented by counsel,
                    the defendant's automobile liability insurance company began its own
                    investigation into the facts and circumstances of the accident. Id. at 84, 787
                    P.2d at 407. When the plaintiff later sought to discover a statement that


                          3 Toth argues that NRS 686A.310 mandates insurance investigations
                     and therefore makes an insurance investigation an ordinary business
                     activity. See Wynn Resorts, 133 Nev. at 384, 399 P.3d at 348 (noting that
                     the "because of rule "withholds protection from documents that are
                     prepared in the ordinary course of business or that would have been created
                     in essentially similar form irrespective of the litigation" (quoting United
                     States v. Adlman, 134 F.3d 1194, 1202 (2d Cir. 1998))). That statute,
                     however, only describes the failure to investigate a claim as an "unfair
                    .practice" and therefore cannot be read to categorically make video
                    surveillance an ordinary business activity such that surveillance videos are
                     automatically excluded from work-product protection.
COURT OF APPEALS
       OF
    NEVADA

                                                          8
(C) 1947B 44410,4
                     the defendant made to the insurer during that investigation, the supreme
                     court held that "materials resulting from an insurance company's
                     investigation are not made 'in anticipation of litigation unless the insurer's
                     investigation has been performed at the request of an attorney." Id. at 85,
                     787 P.2d at 407 (citing Langdon v. Champion, 752 P.2d 999 (Alaska 1988)).
                     Therefore, the court concluded, because the statement "was not taken at the
                     request of an attorney, it is not privileged under NRCP 26(b)(3)." Id.
                                 After Ballard, the supreme court clarified this rule in
                     Columbia I HCA Healthcare Corp_ v. Eighth Judicial District Court, holding
                     that the simple involvement of an attorney does not automatically insulate
                     all materials, such as a hospital's occurrence reports, from discovery as
                     work product. 113 Nev. 521, 526-27, 936 P.2d 844, 848 (1997) (discussing
                     Ballard and rejecting the notion "that documents become [protected work
                     product] by injecting an attorney into the investigative process .
                     especially when the investigation occurs in the ordinary course of
                     business"). While Columbia is not an insurance investigation case, we read
                     it and Ballard together to require, at least, an attorney's involvement before
                     insurance investigation materials become work product, but also to
                     acknowledge that an attorney's involvement is not itself sufficient to confer
                     work-product protection to materials that otherwise would have been
                     prepared in the ordinary course of business, irrespective of the attorney's
                     involvement.
                                 Ballard controls the initial inquiry of this discovery dispute
                     regarding materials created through an insurer's investigation. With
                     respect to the first two videos, Ballard's requirement of attorney
                     involvement proves dispositive. This illustrates the special outcome under
                     Ballard as opposed to the general analysis under Wynn Resorts, as the
                     record suggests that the first two videos were created in response to the
COURT OF APPEALS
        OF
     NEVADA
                                                           9
(0) 394711   c(OF>
letter of representation from Toth's counsel. Specifically, although not
prompted by Keolis's counsel, a colorable argument can still be made that
these videos were created "because or litigation, rather than in the ordinary
course of business, because the attorney letter itself might have triggered
the expectation of potential future litigation. Under Ballard's insurer
exception, however, any such subjective anticipation of litigation, no matter
how real it may have been, is immaterial so long as the insurer's attorney
did not direct the surveillance.
            This outcome may seem counterintuitive under the general
"because   or   test. However, when viewed in light of the uniquity of
insurance company practices explained above, the reason for this initial and
potentially dispositive inquiry becomes clear. Accordingly, we take this
opportunity to clarify that the "because or test generally applied in work-
product cases gives way to Ballard's counsel requirement when insurance
investigation materials are at issue. Yet, while involvement of counsel is
necessary, it is not sufficient. Columbia, 113 Nev. at 526-27, 936 P.2d at
848. Instead, we read Ballard and Columbia together to establish that
insurance investigation materials are created in anticipation of litigation,
and are therefore protected work product, only when they are created at the
direction of counsel under circumstances demonstrating that counsel's
involvement was reasonable and not for the mere strategic purpose of
obtaining work-product protection for routinely created materials.
            Thus, we conclude that Nevada Supreme Court precedent
resolves this case with respect to the first two videos and the accompanying
report because Keolis did not argue for, and the record does not support, a
conclusion that the initial investigation came at the direction of Keolis's
counsel. Thus, the first two videos and report should be produced. We turn




                                    10
                   next to the third video and accompanying report, drawing two crucial
                   distinctions.
                               The most obvious distinction between the materials, given the
                   preceding discussion, is that the final video and report were created at the
                   direction of Keolis's counsel. However, the other distinction is perhaps more
                   important. The third video was created after Toth filed her lawsuit. This
                   is important because work-product protections attach to materials prepared
                   both "in anticipation of litigation or for trial." NRCP 26(b)(3)(A) (emphasis
                   added).
                               While the third video and related report were generated at the
                   direction of counsel, we need not wrestle with the question of whether
                   counsel's involvement was reasonable or merely strategic because, when the
                   third video was made, litigation had already commenced. There was
                   nothing left to anticipate. The third video and related report were created
                   after Toth filed suit; therefore, the materials were prepared for trial.
                   Accordingly, the third video and its related report are protected by the work-
                   product doctrine under NRCP 26(b).
                               Nonetheless, we must stop short of reaching a conclusion as to
                   the ultimate discoverability of the third video and related report. Keolis
                   argues that the district court failed to perform the complete and necessary
                   analysis, and its argument is correct, as far as it goes; the district court's
                   order consists of only a single sentence and virtually no analysis of any
                   facts. Because that single sentence ordered the materials disclosed, it had
                   no reason to analyze the main exception to the work-product doctrine.
                   However, our foregoing analysis shows that such an analysis must be
                   performed. When materials meet the requirements for protection under the
                   work-product doctrine, they may still be subject to discovery upon a showing
                   by the requesting party of substantial need and undue hardship under
COURT OF APPEAIS
      OF
    NEVADA
                                                        11
(01 19478 ssap
NRCP 26(b)(3)(A). Thus, if the record demonstrates that this exception is
met, then the third video and related report are discoverable regardless of
whether the work-product doctrine applies to them.
            Our supreme court has defined the terms "substantial need"
and "undue hardship" for purposes of this exception.           See generally
Canarelli v. Eighth Judicial Dist. Court, 136 Nev. 247, 257-58, 464 P.3d
114, 122-23 (2020). In particular, the party seeking to overcome work-
product protection must demonstrate an actual need for the evidence in the
preparation of its case; "[a] mere assertion of the need will not suffice."
Wardleigh v. Second Judicial Dist. Court, 111 Nev. 345, 358, 891 P.2d 1180,
1188 (1995). The requesting party must also demonstrate that he or she
would face undue hardship to discover the same evidence "or the substantial
equivalent thereof." Id. Generally, no undue hardship exists if the same
evidence is discoverable by any other reasonable means. See id. at 359, 891
P.2d at 1188-89 (finding no undue hardship where the requesting party
could have deposed any of 74 individuals who could possess the desired
evidence). Importantly, under NRCP 26(b)(3)(B), li]f the court orders
discovery of [work-product] materials, it must protect against disclosure of


      4  We note that the extent to which Keolis plans to use the materials at
trial is relevant to the question of whether Toth can show substantial need
under NRCP 26(b)(3)(A). See Fletcher v. Union Pac. R.R. Co. , 194 F.R.D.
666, 670 (S.D. Cal. 2000) ("Whether [surveillance] films will be used at trial
is a significant factor in determining whether the party seeking to discover
them has a 'substantial need for the material."). Moreover, although it is
not necessary to our disposition, we note that multiple courts, like the
discovery commissioner here, have determined that defendants need only
produce work-product surveillance materials to be used, after they have had
the opportunity to depose the plaintiff, reasoning that such timing
preserves a defendanes ability to use the materials for impeachment. See,
e.g., Marchello v. Chase Manhattan Auto Fin. Corp., 219 F.R.D. 217, 219 (D.
Conn. 2004); Cabral, 556 A.2d at 50.


                                     12
                   the mental impressions, conclusions, opinions, or legal theories of a party's
                   attorney or other representative concerning the litigation."
                               In the case at bar, the district court disposed of the
                   discoverability of all the surveillance videos in a single-sentence footnote,
                   ordering all the roaterials disclosed. As a result, the district court made no
                   findings and provided no analysis of the exception under NRCP 26(b)(3)(A),
                   let alone the appropriate conditions of the production to protect against the
                   disclosure of counsel's mental impressions, conclusions, opinions, or legal
                   theories as required under NRCP 26(b)(3)(B). Based upon the record before
                   us, we are unable to determine whether Toth demonstrated, or could have
                   demonstrated, substantial need and undue hardship and, if so, when the
                   production should be made. Nor can we sit as factfmders and determine
                   these questions in the first instance.5 Consequently, we grant Keolis's
                   petition in part and direct the district court to reconsider Toth's motion to
                   compel under the standards set forth herein.



                         5As  noted above, it appears that the content of the videos has not been
                   disclosed to the district court. The nature of the video is important to a
                   determination of whether the evidence or the substantial equivalent thereof
                   is obtainable via other means. When a party alleges that surveillance
                   videos or other similar materials contain potentially sensitive information,
                   district courts may inspect the materials in camera in order to answer these
                   inquiries. See Chiasson v. Zapata Gulf Marine Corp., 988 F.2d 513, 515-16
                   (5th Cir. 1993) (addressing the district court's analysis of video evidence
                   after an in camera review of the evidence); Mitchell v. Eighth Judicial Dist.
                   Court, 131 Nev. 163, 176, 359 P.3d 1096, 1104 (2015) (directing the district
                   court to conduct an in camera review of allegedly sensitive documents to
                   determine "the conditions appropriate to their production"); Las Vegas
                   Sands v. Eighth Judicial Dist. Court, 130 Nev. 643, 656, 331 P.3d 905, 914
                   (2014) (directing the district court to resolve disputes regarding a privilege
                   log by conducting an in camera review to determine if the records were in
                   fact privileged).
COURT OF APPEALS
       OF
    NEVADA
                                                        13
10) 1.4471t
                                                     CONCLUSION
                                   For the reasons set forth herein, we conclude that the first two
                      videos and related report, created before the suit was filed, fail Ballard's
                      explicit requirement for counsel involvement in insurance cases. As such,
                      those materials are not protected work product. The third video and
                      accompanying report, however, were created at the direction of counsel after
                      Toth filed suit against Keolis. Accordingly, these materials are work
                      product. The third video and related report may nonetheless be
                      discoverable upon a showing of substantial need and undue hardship.
                      Because the district court failed to apply this framework, however, we grant
                      Keolis's petition in part and direct the clerk of this court to issue a writ of
                      prohibition instructing the district court to vacate its order granting Toth's
                      motion to compel insofar as it required production of the third video and
                      related report and to conduct further proceedings consistent with this
                      opinion.




                                                           Tao


                      We concur:


                                                   , C.J.
                      Gibbons


                                                      J.
                      Bulla




COURT OF APPEALS
        OF
     NEVADA


1(>) 15479   401G).
                                                            14